Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 26 October 2020.  Claims 1, 3-5 and 7-22 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1, 3-5 and 7-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Trepagnier et al. (US 2010/0106356) teaches a navigation and control system including one or more position sensors configured to generate position signals indicative of the location and heading of a vehicle. The system includes one or more operation control mechanisms having inputs and producing outputs which control an operation of the vehicle and includes a self-contained autonomous controller disposed remote from the operation control mechanisms. The autonomous controller includes a processor configured to receive the position signals from the position sensors and to generate operation control signals defining an updated travel path for the vehicle, and a programmable interface providing communication among the position sensors, the operation control mechanisms, and the processor. The programmable interface is configured to normalize inputs to the processor from the position sensors and to generate compatible operation control signals applied as the inputs to the operation control mechanisms, whereby the self-contained autonomous controller is configurable 
Further, Goto et al. (US 2015/0258928) teaches an apparatus mountable on a vehicle includes a movable device, a sensor, and a drive controller. The movable device is mountable on the vehicle so that a person around the vehicle sees the movable device. The movable device has at least one light emitter and is capable of rotating around an imaginary line extending in a height direction of the vehicle. The sensor detects a positional relationship between the vehicle and the person. The drive controller rotates the movable device toward the person based on the positional relationship detected by the sensor. The number of the light emitters shining steadily is increased after the drive controller rotates the movable device toward the person.
In regards to independents claims 1, 8 and 16, Trepagnier et al. and Goto et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
(with respect to claim 1) 

receiving sensor data from a sensor of a vehicle traversing an environment; 

determining, based at least in part on the sensor data, a location of an object within the environment relative to the vehicle; 

determining that the object is associated with a service; determining, based at least in part on the location of the object relative to the vehicle and the determination that the object is associated with the service, a lighting pattern to emit; and 

causing a light emitter, among multiple light emitters, on the vehicle visible to the object to emit light according to the lighting pattern

(with respect to claim 8) 

determining, based at least in part on the sensor data, a location of an object within an environment relative to a vehicle; 

determining that the location of the vehicle is within a first threshold distance of the object; 

determining , based at least in part on the vehicle being within a first threshold distance of the object, a first lighting pattern; 

causing the one or more light emitters to emit [[a]] light according to the first lighting pattern;

Serial No.: 16/533,177-3-Atty Docket No.: Z019-0012USC2Lee& HayesAtty/Agent: David A. Divinedetermining that the location of the vehicle is within a second threshold distance of the object; 

determining, based at least in part on the vehicle being within the second threshold distance, a second lighting pattern; and 

causing the one or more light emitters to emit light according to the second lighting pattern.


(with respect to claim 16)

 determining, based at least in part on the sensor data, a first location of an object within an environment relative to the at least one sensor; 

determining, based at least in part on the first location of the object, a first lighting pattern; 

causing a light emitter, among multiple light emitters, on a vehicle visible to the object to emit light according to the first lighting patter;

Serial No.: 16/533,177-5-LaAtty Docket No.: Z019-0012USC2Lee& HayesAtty/Agent: David A. Divinedetermining a second location of the object within the environment relative to the vehicle; 

determining, based at least in part on the second location of the object relative to the vehicle, a second lighting pattern; and 

causing the light emitter or another light emitter, among multiple light emitters, on the vehicle visible to the object to emit light according to the second lighting pattern




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667